[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
{¶ 1} Recently, the trial court filed a corrective judgment entry in this matter due to a clerical error. The trial court noted that appellant's name appeared as Daniel D. Amato in several pleadings (including the judgment entry adjudicating appellant a sexual predator) at the trial court level, rather than the correct spelling of Daniel J. Amato. This clerical error was duplicated by this court, and the February 13, 2004 opinion and judgment entry in this matter incorrectly indicate appellant's name as Daniel D. Amato.
 {¶ 2} Due to this clerical error, this court, sua sponte, vacates its judgment entry in this case released on February 13, 2004. It is ordered that the attached judgment entry be entered for the one vacated.
 {¶ 3} Similarly, it is ordered, sua sponte, that the attached page one be substituted for page one of this court's opinion released on February 13, 2004.
 {¶ 4} The Clerk of Courts is instructed to strike the judgment entry of February 13, 2004, and substitute the attached judgment entry. In addition, the clerk shall substitute page one of this court's February 13, 2004 opinion with the page one attached to this entry.
 {¶ 5} In 1996, Amato was convicted of ten counts of rape and three counts of corruption of a minor. These convictions were the result of inappropriate sexual conduct with the daughter of a family friend. The victim was twelve to seventeen years old at the time of the incidents. Appellant was sentenced to life in prison for his
 {¶ 6} For the reasons stated in the opinion of this court, appellant's assignment of error is without merit. It is the judgment and order of this court that the judgment of the trial court is hereby affirmed.